Journal Entries (1821-29): Journal j: (1) Continued *p. 258; (2) rule to produce book of original entries *p. 328; (3) continued *p. 493; (4) attendance of witness proved *p. 495. Journal f: (5) Continued MS p. 7; (6) attendance of witness proved MS p. 8; (7) attendance of witness proved MS p. 10; (8) issue sent to circuit court for trial MS p. 93; (9) attendance of witness proved MS p. 96; (10) rule for judgment on circuit court verdict MS p. 139; (11) motion to set aside order sending case to circuit court and subsequent proceedings MS p. 222; (12) execution ordered stayed MS p. 223; (13) motion to set aside order, etc., submitted for decision MS p. 237; (14) motion to amend circuit court transcript MS p. 242; (15) motion for exoneration of bail MS p. 254; (16) rule to show cause against entry of exoneretur MS p. 256; (17) rule for judgment vacated, rule for judgment MS p. 260; (18) exoneretur entered MS p. 287.
Papers in File: (i) Precipe for process, affidavit and order for bail; (2) capias and return; (3) recognizance; (4) precipe to enter objection to bail; (5) declaration; (6) plea of non assumpsit and notice of demand for *216bill of particulars; (7) demand for bill of particulars; (8) precipe for subpoena; (9) subpoena; (10) bill of particulars; (11) subpoena; (12.) precipe for subpoena; (13) subpoena; (14) copy of notice to produce books of account; (15) precipe for subpoena; (16) subpoena; (17) affidavit for continuance; (18) precipe for subpoena; (19-21) subpoenas; (22) precipe for subpoena; (23) subpoena; (24) deposition of Charles Larned; (25) deposition of Oliver Williams; (26) precipe for subpoena; (27) subpoena; (28-29) precipes for subpoenas; (30) subpoena; (31) precipe for subpoena; (32) deposition of David Gwynne; (33) precipe for subpoena; (34) deposition of William Keith; (35) affidavit of Samuel Phelps; (36-37) subpoenas; (38) deposition of John Deane; (39) deposition envelope; (40) deposition of Michael Dousman; (41) deposition envelope; (42) precipe for subpoena; (43) subpoena; (44) transcript of pleadings and of order sending case to circuit court; (45) verdict in circuit court; (46) writ of ca. sa. and return; (47) precipe for alias ca. sa.; (48) alias ca. sa. and return; (49) precipe for pluries ca. sa.; (50) motion to set aside order sending case to circuit court and subsequent proceedings; (51) affidavit of Jonas W. Colburn; (52) motion to amend transcript of circuit court record; (53) additional transcript of circuit court record; (54) motion for judgment; (55-56) motion for exoneration of bail; (57) letter from Col-burn to Robinson.
1821 Calendar, MS p. 4.